DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In ¶[0008]. “by each users” should be “by each user”.
In ¶[0020], “is performed similar” appears that it should be “is performed similarly”.
In ¶[0024], “from storage system” should be “from a storage system”.   
Appropriate correction is required.

Claim Objections
Claims 1 to 18 are objected to because of the following informalities:  
Independent claims 1, 7, and 13 set forth a limitation of “by each users”, which should be “by each user”.  
Claims 5, 11, and 17 set forth a limitation of “is disturbed according to channel”, which appears that it might be “is distributed according to a channel”.
Claims 6, 12, and 18 set forth a limitation of “measures takes into account”, which should be “measures take into account”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 to 7, 12 to 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (U.S. Patent Publication 2013/0110928) in view of Bhatt (U.S. Patent Publication 2014/0136185).
Concerning independent claims 1, 7, and 13, Ghosh et al. discloses a method, system, and computer program product for sentiment detection over social networks, comprising:
“performing sentiment analysis on content on each channel by each users to determine bias in a segment of the content to produce an original sentiment score” – sentiments expressed by a group of users on a certain event or topic on a social network are detected, measured, aggregated, and normalized (Abstract); measurement of aggregated sentiments expressed by users can be normalized based on one or more of the natural bias of the social network (“to determine bias in a segment of the content”) on which the opinions of the users are expressed (¶[0013]); sentiment analysis engine 104 detects and identifies sentiments expressed by users in collected data of their activities (“performing sentiment analysis on content . . . by each users”) on a social network via a number of sentiment scoring schemes (“to produce an original sentiment score”), which take into consideration the ways and nuances of how people expression i.e., specific characteristics of sentiment expressions in the collected data that are not only indicative of how people feel about a certain event or things, but are also unique in how people express themselves on a social network such as Twitter using tweets; these identified characteristics of sentiment expressions are utilized by the number of sentiment scoring schemes for detecting the sentiments expressed by the users on the social network; here, the sentiment of each user can be characterized as very positive, flat, negative, or very negative (¶[0024]: Figure 1); sentiments expressed on Twitter tend to be more negative than sentiments of the general public, where a slight positive sentiment reading is in fact much more positive when normalized by sentiment analysis engine 104 against the negative bias of Twitter (¶[0028]); data on activities of a plurality of users on a social network are collected, and a sentiment of each of the users towards a certain event or topic as expressed in the collected data of their activities on the social network are detected and measured (¶[0032]: Figure 2: Step 202); here, activities and opinions expressed by users on a social network are “content”; a specific social network is equivalent to a “channel” (“on each channel”); that is, Twitter as one social media site defines ‘one channel’; Compare Specification, ¶[0016] and ¶[0019], which defines ‘channels’ as corresponding to traditional channels of chat or e-mail or external channels of social media;

“applying the sentiment adjustment factor to the original sentiment score to compensate for the bias; and generating an adjusted sentiment score” – sentiment analysis engine 104 calculates a social sentiment score for the event or topic based on normalized measurement of sentiments of each individual user or the users as group; a social sentiment score for the event represents normalized sentiments of the individual user or users expressed on the social network toward the current event, wherein the social sentiment score reflects the true sentiment of the individual user or the sentiment of the general public (¶[0027]: Figure 1); aggregated sentiments of the users and/or the sentiment of each individual user is normalized against a baseline sentiment of the public in general and/or the individual toward the event or topic (¶[0032]: Figure 2: Step 
Concerning independent claims 1, 7, and 13, Ghosh et al. discloses a general idea of normalizing a sentiment score for individual users based on a social networking ‘channel’.  Here, Ghosh et al. discloses that sentiments expressed on Twitter tend to be more negative than sentiments of the general public, and the most negative sentiments expressed by users on Twitter tend to be toward things related to politics, but the most intense positive sentiment is not as intense as the negative sentiment, and focuses on non-controversial topics of travel, photography, etc.  (¶[0028] - ¶[0029])  Additionally, Ghosh et al. discloses that if user 1 tends to be more positive in his/her choice of words/phrases, e.g., he/she always says, ‘that’s great’, but user 2 tends to be more reserved in his/her choice of words/phrases, e.g., he/she always says, ‘that’s ok’, then a positive expression of ‘that’s great’ by user 2 is in fact quite positive when being normalized by sentiment analysis engine 104 against his/her negative bias, while the same expression by user 1 may be just neutral when being normalized against his/her positive bias.  (¶[0030])  Ghosh et al., then, could be construed to disclose a limitation of “collecting attributes of users on a per channel basis”.  That is, a user 1 has an ‘attribute’ of being more positive in his/her expressions and a user 2 has an ‘attribute’ of being more reserved in his/her expressions, so that sentiments are normalized appropriately according to a user attribute of a user’s negative or positive bias.  Still, Ghosh et al. does not disclose at least “gathering demographics and associating the demographics with all observed users”.
 Bhatt, however, teaches sentiment analysis based on demographic analysis that performs a demographic text analysis on a product or service review generated by a reviewer.  Demographic text analysis examines the product or service review to determine demographic information of the reviewer, and a sentiment text analysis is performed on the product or service review.  The sentiment of the product or service review is categorized based on the demographic information of the reviewer.  (Abstract)  Demographic information includes at least one of gender, race, age, disability, mobility, home ownership, employment status, location, etc., and a sentiment is one of positive or negative sentiment.  (¶[0004])  Demographic knowledge is useful because users may be between the ages of thirteen and nineteen, but the targeted users are between sixty and seventy years old, so that those reviews would not be as relevant or helpful as positive reviews from people who are of the same age group as the targeted users.  Sentiment analysis based on demographics provides useful perspective for users viewing product reviews.  Sentiment and demographic information of a product or service review through automated text analysis organizes and presents sentiment information to a user based on the demographics of the reviewer.  (¶[0011] - ¶[0012])  A report of the sentiment of documents or reviews is categorized by demographic of the author and a report of the sentiment of a plurality of products or services categorized by demographic information of the reviewers is generated.  (¶[0045])  Bhatt, then, teaches “collecting attributes of users” and “gathering demographics and associating the demographics with all observed users” to output sentiment analysis as positive or negative for a demographic group.  An objective is to provide a more useful perspective for users viewing product Bhatt to generate a sentiment text score specific to a channel of social media in Ghosh et al. for a purpose of providing a more useful perspective for product reviews.

Concerning claims 6, 12, and 18, Bhatt teaches that demographic information includes age (¶[0004]); if there are ten positive reviews from users between the ages of thirteen and nineteen years old, but the targeted users are between sixty and seventy years old, then those reviews would not be as relevant or helpful as ten positive reviews from people who are of the same age group as the targeted users (¶[0011]); a report of sentiment of documents or reviews is categorized by demographics of the author (¶[0045]).  Bhatt, then, teaches “measuring via the sentiment analysis a tendency for a particular demographic to have a more positive or negative sentiment than a population of users as a whole” because users between the ages of thirteen and nineteen years old may have a more positive sentiment in reviews.  Similarly, Ghosh et al. discloses normalizing sentiments expressed by a group of users (Abstract); sentiment analysis engine 104 normalizes aggregated sentiments of the users that takes into account one or more factors/bias (¶[0026]: Figure 1); sentiments expressed on Twitter tend to be more negative than sentiments of the general public, so a slight positive sentiment reading is in fact more positive when normalized by sentiment analysis engine 104 against a negative bias of Twitter (¶[0028]).  Ghosh et al., then, discloses “wherein the sentiment adjustment factor measures takes into account this tendency” applied to a demographic group of users who express a sentiment in Bhatt.

Claims 2 to 5, 8 to 11, and 14 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (U.S. Patent Publication 2013/0110928) in view of Bhatt (U.S. Patent Publication 2014/0136185) as applied to claims 1, 7, and 13 above, and further in view of Chen et al. (U.S. Patent No. 10,635,987).
 Concerning claims 2 to 3, 8 to 9, and 14 to 15, Ghosh et al. discloses a sentiment analysis engine 104 that determines “sentiment polarity”, where a sentiment of each user can be characterized as very positive, positive, flat, or negative, or very negative.  (¶[0024]: Figure 1)  Ghosh et al. discloses sentiment analysis engine 104 determines sentiment according to “channels” of social media, as Twitter tends to have a more negative bias, and discloses determining sentiment polarity according to “specific customer attributes” of an individual user, e.g., user 1 is more positive in a choice of words as compared to user 2, so user 1 has a more positive bias.  (¶[0028] and ¶[0030]: Figure 1)  However, Ghosh et al. does not expressly disclose “constructing a model of correlations” or “applying a regression analysis” to determine sentiment.  Still, Ghosh et al.’s sentiment analysis engine 104 could be understood by one skilled in the art as a ‘sentiment model’ that would implicitly be constructed by training at some point prior in time, and even that this sentiment analysis ‘model’ produces information about “correlations” between “channels” of social media, “specific customer attributes” of word choice of individual users, and “sentiment polarity”.  Similarly, Bhatt could be understood to teach determining “correlations between specific user attributes” and “sentiment polarity” because users in a younger age demographics may tend to have a more positive sentiment than a targeted group that is older.  (¶[0011])  However, even if Ghosh et al. and Bhatt, they are taught by Chen et al.  
Concerning claims 2 to 3, 8 to 9, and 14 to 15, Chen et al. teaches improving user sentiment determination from social media regarding a service provider, where posts are analyzed by machine learning algorithms to determine user general sentiments and specific sentiments.  (Abstract)  Collected data may be analyzed by models that are generated using one or more sets of training data having known properties.  Relevant social media posts by one or more users may be identified and analyzed using a model of sentiments in social media posts, where a quality of a sentiment may be positive, negative, or neutral.  (Column 2, Lines 13 to 30)  Specifically, analysis module of server 140 may analyze collected social media data to determine a general sentiment index associated with the user including keywords, phrases, syntax, or content indicated by a relevant model as having having a correlation with user sentiment (“constructing a model of correlations”).  Analysis module 104 may then access social media data to determine one or more metrics of the user’s general sentiment for a general sentiment index that includes applying one or more machine algorithms to determine latent data associated with user sentiments from collected data.  The analysis module may apply statistical techniques to the data derived from the social media posts to the one or more statistical models including various regression or projection algorithms (“applying a regression analysis to content”).  Analysis module of server may analyze the collected social media data to determine a specific sentiment index associated with the user by searching collected posts for keywords, phrases, syntax, or content indicated by a relevant model as having a correlation with user Chen et al., then, teaches “constructing a model of correlations between specific customer attributes . . . and sentiment polarity” because a sentiment is adjusted for a user who tends to be more effusive as compared to a user who is more sparing, and “applying a regression analysis to content”.  An objective is to provide tools that enable entities including service providers to recognize latent user sentiments associated with social media posts to enable the service providers to reduce attrition and retain customers.  (Column 1, Lines 20 to 39)  It would have been obvious to one having ordinary skill in the art to construct a model of correlations between customer attributes and sentiment polarity by applying a regression analysis as taught by Chen et al. to normalize sentiment analysis according to bias factors specific to a social media communication channel of Ghosh et al. for a purpose of enabling service providers to recognize latent user sentiments associated with social media posts to reduce attrition and retain customers.
Chen et al. teaches performing regression analysis, and that performance of certain operations may be distributed among one or more processors, and deployed across a number of machines, but processors in alternative embodiments may be distributed across a number of locations; performance of operations may be distributed among one or more processors, and deployed across a number of machines in a single geographic location, e.g., within a server farm.  (Column 18, Line 61 to Column 19, Line 15)  That is, Chen et al. teaches “the regression analysis is performed . . . via a distributed compute cluster”.  Implicitly, distributing an operation among one or more processors in a server farm is processing “performed in parallel” according to conventional techniques.  Ghosh et al. discloses performing sentiment analysis “according to channel” as sentiment analysis is specific when applied to a social media channel of Twitter.  One skilled in the art could understand that increases in processing capacity and speed can be obtained by parallel processing with a plurality of distributed processors according to conventional techniques as taught by Chen et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Anderson, Heilman et al., Godbole et al., Dulepet, Sun et al., Nowson, and Smith et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 23, 2022